IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1496
                             Filed January 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEBRA M. SERRINE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.




      Debra Serrine appeals her conviction of operating a motor vehicle while

intoxicated, arguing the district court erred in denying her motion to suppress the

result of the chemical breath test and other evidence because her statutory and

constitutional rights were violated. AFFIRMED.



      Zeke R. McCartney of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, Judge.

       Debra Serrine appeals her conviction of operating a motor vehicle while

intoxicated (OWI), first offense, in violation of Iowa Code section 321J.6 (2013).

She asserts the district court erred in denying her motion to suppress the result

of her chemical breath test and other evidence because her constitutional and

statutory rights were violated. Because Serrine’s performance in field sobriety

tests does not constitute testimonial evidence, her constitutional privilege against

self-incrimination was not implicated.        Serrine’s section 804.20 rights to

communicate with an attorney or family member were not violated. We affirm.

       I. Background Facts and Proceedings.

       In the early morning hours of May 10, 2014, Davenport Officer Ryan

Bowers was on patrol in his squad car, parked in a parking lot between Oneida

Avenue and Bridge Avenue, facing east. Both avenues are one-way streets, with

traffic driving south on Oneida Avenue and north on Bridge Avenue. Around

3:00 a.m., Officer Bowers observed a car turn north on Bridge Avenue, then west

towards him through the parking lot, and then go north—the wrong way—on

Oneida Avenue. He decided to follow the car, and, from that point in time, the

encounter was recorded by the squad car’s cameras and the officer’s

microphone. The video recordings show the following occurred.1

       Officer Bowers pursued the car on Oneida Avenue as it traveled a short

distance before turning right into an apartment building parking lot. He activated


1
  The video recordings were admitted into evidence but were not transcribed. We
attempted to quote the statements that appear in this opinion as accurately as possible
after reviewing the DVD’s. Portions of the statements have been abridged or omitted in
the interests of economy.
                                               3


his squad car’s top lights just before turning into the parking lot behind the car.

The car pulled into a parking spot, and the officer pulled in behind, blocking the

car from leaving. The car had a dealer’s plate and a temporary registration tag in

the rear window.

          Officer Bowers got out of his squad car and went to the car’s driver-side

window. In the driver’s seat was defendant Debra Serrine, and in the passenger

seat was her friend—and licensed Iowa attorney—Kurt Spurgeon. The officer

asked Serrine for her driver’s license, which she provided. He asked Serrine if

the car had just been purchased, and she explained her father had just bought it.

He asked whether she had insurance—she stated she did—and he asked to see

the information.       When she could not locate it, he asked for the purchase

agreement. While Serrine was gathering the information, the officer asked where

they were coming from, but neither occupant answered.2 He asked who lived

there, and both occupants answered that Spurgeon lived there. He again asked

where they were coming from, and Spurgeon answered, “Downtown.”                  The

officer told them it was the second time that night that he saw the car “pull in

there” the wrong way.          The officer then asked, “You been drinking tonight?”

Spurgeon answered, “I have been.”              The officer told Spurgeon he was not

interested in his answer since he was not driving. Serrine did not volunteer an

answer.

          Officer Bowers asked Serrine if she found “the rest of the paperwork,” and

Serrine apologized, stating she knew who the insurance agent was. The officer

responded she needed to show proof.                 Serrine continued looking through

2
    If either of the occupants answered, it was inaudible on the video.
                                         4


documents in the car. The officer obtained some information from the temporary

registration tag in the window, and after a conversation with Spurgeon and

Serrine, he asked Serrine to sit in the back of his squad car.       After placing

Serrine in the squad car, the officer went back to her car and spoke to Spurgeon.

After the officer returned Spurgeon’s identification he told Spurgeon he was

“welcome to go inside.” Spurgeon got out of the car but stayed near it.

       Officer Bowers had Serrine exit the car and told her, “We’re gonna do a

quick test, and how you do on that will determine whether we go any further.” He

then conducted the horizontal gaze nystagmus test, off camera. He told Serrine,

“Your eyes are all over the place,” “Your eyes are just jumping from one side to

the other.” When he says, “I know you’ve been drinking,” Serrine responds,

“Yes.” Among other things, Serrine and the officer then discussed a mutual

acquaintance. Finally, the officer told Serrine, “Here’s the deal. We can go down

here to the parking lot to finish the test, where the ground’s flat and the

pavement’s smooth, or we can go to the county.” Serrine agreed to go to the

parking lot conditionally, stating, “so long as [Spurgeon] comes with us. Cause

he’s the lawyer. So I kinda need that.” The officer refused, stating Spurgeon had

“nothing to do with this” and Serrine was “not under arrest.”

       Officer Bowers walked to Serrine’s car to get her jacket, and on the way

he talked to Spurgeon. He told Spurgeon he wanted to take Serrine down to the

parking lot to finish the test, stating Serrine “was showing signs.” Spurgeon

asked how Serrine was doing and if she was okay, and the officer told him, “She

seems fine.” Spurgeon and the officer then discussed the field sobriety test.
                                        5


      While in the squad car, Serrine banged on the window to get Spurgeon’s

attention. The rear-facing interior camera video shows Serrine making the “call

me” gesture.    The squad-car door was opened and Serrine then talked to

Spurgeon.   Serrine told Spurgeon they would be in the parking lot, and she

asked him to come with her. He told her yes, and Officer Bowers responded, “I

told her no.”   Spurgeon answered, “Oh, okay.”         After some conversation,

unintelligible from the recording, the officer gave Serrine her coat. While putting

it on, she asked, “Will you call him? Please?” She then said, “Kurt!” She told

him to “call him and then come down there.” The following exchange occurred:

             Officer: Okay, I’m not sure if you’re not understanding what
      I’m saying. He is not allowed down there.
             Serrine: Why?
             Officer: Because he’ll be interfering with my job. I’ll have to
      watch him and you at the same time, and I’m not gonna have that.
      Okay? You don’t need him there. I don’t care if he’s a lawyer.
      He’s not allowed down there. Okay?
             Serrine: Okay.
             Officer: Okay? He understands that.
             Serrine: [sounds like] I don’t really understand that.
             Officer: I don’t know why, maybe it’s because you’re
      intoxicated.
             Serrine: No. That’s not what—
             Officer: Okay
             Serrine: No, No. That’s not—like, that’s not why at all
      [unintelligible].
             Officer: You-you want him down there because he’s a
      lawyer?
             Serrine: No. I want him down there because I don’t know
      you.
             Officer: Officer Bowers. I am with Davenport Police—
             Serrine:—and—and I get that—
             Officer: OK.
             Serrine:—and I completely appreciate that.
             Officer: So you don’t trust me?
             Serrine: No I don’t. [Unintelligible] ’cause I don’t know you.
             Officer: That’s sad. That’s very sad. So I want—
             Serrine: And—
             Officer:—we’re gonna continue this—
                                  6


       Serrine:—But at the same time, I don’t understand why he
can’t be there.
       Officer: I just explained that to you.
       Serrine: But why can’t he be there? ’Cause you don’t want
him to be there.
       Officer: I don’t want him to be there ’cause I don’t wanna
have to worry about him—
       Serrine: Okay, but legally—
       Officer: I don’t know him, and I don’t know you—
       Serrine: I know exactly—
       Officer: [Unintelligible] pay attention to what you’re doing.
       Serrine: Exactly! But legally, why can’t he be there?
       Officer: Because it’ll be interference with official acts.
       Serrine: So, legally—
       Officer:—legally, I have the right to refuse—
       Serrine:—him being there.
       Officer: Yes, absolutely.
       Serrine: Okay. [Serrine leaned towards the other window,
presumably towards Spurgeon]. And that’s right?
       Spurgeon: [Unintelligible.]
       Serrine: What?
       Spurgeon: I’m not a criminal attorney, [Unintelligible].
       Unknown: [Unintelligible.]
       Serrine: All right. So, well, just call him, and we’ll see what
happens.
       Unknown: [Unintelligible.]
       Serrine: Okay.
       Unknown: [Unintelligible.]
       Serrine: Kurt, call him.
       [Unintelligible, talking over one another.]
       Serrine:—Kurt. Call him. And—
       Unknown: [Unintelligible.]
       Serrine:—I want to know why you can’t be there.
       Unknown: [Unintelligible.]
       Serrine:—It’s literally half a block down the street
[unintelligible]—
       Unknown: [Unintelligible.]
       Serrine:—And, it’s obviously going to be, like, videotaped
anyways—
       Unknown: [Unintelligible.]
       Serrine:—I know! It makes no sense to me.
       Unknown: [Unintelligible.]
       Serrine:—So yeah. So it’s going to be videotaped. Call him,
and wake him up. And—
       Spurgeon: I just did. He didn’t answer.
       Serrine: Well, call [another person] then! Call them, because
I want some sort of legal [unintelligible] of things—
                                         7


              Unknown: [Unintelligible.]
              Serrine:—Kurt, no. This does not seem legitimate.

       Officer Bowers and Spurgeon conversed away from the car and the

microphone picked up only bits and pieces. The officer explained he could not

conduct the field sobriety tests right there because the ground was not flat,

Serrine was in heels, and the terrain was a little rough. He wanted to conduct the

field sobriety tests in a nearby parking lot that was flat. He explained the other

options were either the Sally Port or the jail. The officer went back to Serrine,

telling her that if she did not “feel comfortable doing this in the parking lot down

there with [him], then [they]’ll go to the county jail.” Serrine again asked why

Spurgeon could not come with them:

              Officer: Why do you want him there?
              Serrine: Honestly?
              Officer: Yeah
              Serrine: Because [unintelligible].
              Officer: Cause what?
              Serrine: I’ve heard too many, like, other stories.

       Serrine finally consented to going to the nearby parking lot to perform the

tests. Officer Bowers drove Serrine to the lot, and another officer, Officer King,

assisted. Officer Bowers had Serrine perform field sobriety tests. Officer Bowers

then had Serrine take a preliminary breath test. She tried but unsuccessfully

blew three times. The fourth time apparently registered a reading, and Officer

Bowers told her he decided they “were going to go down to county.”          Serrine

asked what the result was, and he answered, “High.” She asked to see, and

Officer Bowers refused. She asked several more times. The following exchange

occurred.
                                         8


               Serrine: So, what you’re saying is you won’t show me what I
       blew.
               Officer: Correct. That is exactly what I’m saying.
               Serrine: And you won’t say what I blew.
               Officer: That is correct as well.
               Serrine: Okay. And you won’t—and you refuse to bring my
       lawyer with us down to this [unintelligible].
               Officer: You didn’t introduce him as—
               Serrine:—Correct—
               Officer:—as your lawyer.
               Serrine: Oh no, I—You completely were like, oh, you want–
       you don’t want me to bring my lawyer. You—
               Officer: No.
               Serrine: You specifically—I’m pretty sure that like that—
               Officer King [off camera]: Your lawyer has no right to be here
       for [unintelligible]—
               Serrine:—oh, I get that—
               Officer King: [Unintelligible]—
               Serrine:—but he just said that I had no right to have my
       lawyer here.
               Officer King: Correct. That is correct.
               Serrine: Yeah. That’s great! [Unintelligible.] I’m just trying
       to get the wording correct.
               Officer: Here’s [unintelligible]—
               Officer King: [Unintelligible] you’re stalling for time—
               Officer: —Let’s go—
               Serrine:—No, I’m not—
               Officer King: —interference [unintelligible].
               Officer: —Let’s go—
               Serrine: So, you’re saying I’m under arrest.
               Officer: I’m saying you’re going—
               Serrine:—No, you’re saying I’m under arrest.
               Officer King: You can put her under arrest—
               Officer: You’re under arrest.
               Serrine: All right.

       Officer Bowers transported Serrine to the county jail. While in the Sally

Port, Serrine asked to call her lawyer. She was advised she could do so after

being searched. She again asked to call her lawyer while in the Datamaster

room. Initially, the officer told Serrine she could call her lawyer after he read her

the implied consent, but he then permitted her to make several calls before

reading the implied consent advisory. No one answered her calls initially. While
                                         9


she continued making calls, she again asked the officer what she blew. Officer

Bowers told her it was over .08. Serrine eventually reached Spurgeon and asked

him to contact other attorney friends, and she asked Spurgeon to come get her.

She did not ask him for legal advice, but she asked him to do whatever he had to

do to get her out and to come down there immediately.

       Shortly thereafter Officer Bowers read Serrine the implied consent

advisory. He asked if she understood it, and she replied, “No.” He asked her

what she did not understand, and she answered, “Not much.” Officer Bowers

then went back over the advisory with her, and he asked her if she would

consent to provide a breath sample for chemical testing. She consented.

       Officer Bowers administered the Datamaster test. The result showed a

blood-alcohol content of .163. The officer read to Serrine the standard Miranda

warning and waiver of rights. Serrine declined to speak to Officer Bowers any

further.

       On June 6, 2014, the State filed its trial information charging Serrine with

OWI. Serrine subsequently filed a motion to suppress, arguing she had made

several requests to speak with an attorney but her requests were ignored.

Serrine asserted her statements to the officer, after invoking the right to counsel,

were made involuntarily and in violation of the Iowa and United States

Constitutions.

       Following a hearing on the motion, the district court entered its ruling

denying-in-part and granting-in-part Serrine’s motion.       The court found no

violation of section 804.20 because Serrine was freely allowed to speak with

Spurgeon at the scene, and neither Serrine nor Spurgeon requested additional
                                            10


time or privacy. Additionally, it noted section 804.20 only required that, after

arriving at the place of detention, she be given the opportunity to call and speak

to an attorney, which was what happened. However, the court found that while

the stop was supported by probable cause, Serrine was in custody once Officer

Bowers ordered her to exit her car. Because she was not advised of her Miranda

rights until she was at the jail, the court found her responses to answers asked

by the officer between those times inadmissible.             The court noted that her

unsolicited comments and statements were admissible.

       A trial to the bench was held in May 2015. After considering all of the

testimony, the exhibits, and assessing the “credibility to the State’s witnesses,”

the court found the State proved beyond a reasonable doubt that Serrine was

impaired when she was driving the car and found her guilty of OWI, first offense.

The court explained Serrine “was observed driving a vehicle on the night in

question. The court observed and could hear [Serrine] on the video. [Serrine]

scored .163 on the Datamaster test[,] which is above .08.”

       Serrine now appeals.

       II. Discussion.

       Serrine argues the district court erred in not suppressing her chemical-test

results and other evidence because the State violated Iowa Code section

804.20.3 Additionally, she asserts Officer Bower’s “actions constituted a violation

of [her] constitutional rights” requiring all evidence from the investigation be


3
 The State notes in its brief that a violation of section 804.20 was not expressly raised in
Serrine’s motion to suppress, but it concedes the issue was raised at the hearing and
addressed by the district court in its ruling. Accordingly, we find the claim preserved for
our review.
                                         11


suppressed, including the video and results of her field sobriety test, which she

argues was testimonial evidence. Without that evidence, Serrine contends the

officer had no ground to invoke implied consent under section 321J.6.

       The district court’s interpretation of Iowa Code section 804.20 is reviewed

for errors at law, and we must affirm the court’s motion-to-suppress ruling if “the

court correctly applied the law and substantial evidence supports the court’s fact-

finding.”   State v. Lamoreux, 875 N.W.2d 172, 176 (Iowa 2016).            However,

constitutional challenges, including those challenging a statute or claiming

evidence should have been suppressed because it was obtained in violation of

the federal and state constitutions, are reviewed de novo. See State v. Baldon,

829 N.W.2d 785, 789 (Iowa 2013), see also State v. Senn, 882 N.W.2d 1, 6

(Iowa 2016) (plurality opinion).

       A. Testimonial Evidence.

       We begin with Serrine’s constitutional testimonial-evidence claim.       She

argues her performance in the field sobriety tests should have been suppressed

for the same reasons the district court suppressed her responses to questions

asked by Officer Bowers up until the point she was given her Miranda warning at

the jail.   She urges us to rule that field sobriety tests constitute testimonial

evidence, although she recognizes that the Iowa Supreme Court has “implicitly, if

not explicitly, ruled that a person’s performance in field sobriety tests constitutes

non-testimonial evidence.” See, e.g., State v. Mannion, 414 N.W.2d 119, 121

(Iowa 1987) (discussing holding in State v. Heisdorffer, 164 N.W.2d 173, 176

(Iowa 1969), “that a policeman’s observations of a suspect’s performance of

sobriety tests at the police station after arrest constituted real rather than
                                         12


communicative evidence and did not violate the suspect’s privilege against self-

incrimination” and analogizing that “[b]ecause an officer may testify of his

observations of a suspect’s movements, we think a videotape of those

movements is also admissible”); State v. Rauhauser, 272 N.W.2d 432, 436-37

(Iowa 1978) (finding arresting officers’ testimony “describing [Rauhauser’s]

manner of speech was not rendered inadmissible by the failure of the arresting

officers to give Miranda warnings” because “the testimony was restricted to the

physical characteristics of [Rauhauser’s] speech” and not its content); see also

State v. Garrity, 765 N.W.2d 592, 597 (Iowa 2009) (“The closer question is

whether to exclude the DVD recording of Garrity taken at the police station.

From the district court’s opinion, it is evident that the court did not use statements

from the DVD as the basis for its decision.        Rather, the DVD was used to

demonstrate Garrity’s body motions, judgment, slurred speech and inability to

communicate. Under this record, the exclusionary rule does not extend to the

use of the recording for this purpose.”). Even if we were inclined to rule as

Serrine requests, as an intermediate appellate court, we have no such power.

See State v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014) (“Generally, it is the

role of the supreme court to decide if case precedent should no longer be

followed.”); State v. Eichler, 83 N.W.2d 576, 578 (Iowa 1957) (“If our previous

holdings are to be overruled, we should ordinarily prefer to do it ourselves.”);

State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We are not at

liberty to overturn Iowa Supreme Court precedent.”). Consequently, we must

deny Serrine’s requested relief on this issue.
                                        13


       B. Section 804.20.

       Serrine also argues her statutory rights under Iowa Code section 804.20

were violated when she requested to speak with Spurgeon multiple times and her

requests were denied. Iowa Code section 804.20 provides:

               Any peace officer or other person having custody of any
       person arrested or restrained of the person’s liberty for any reason
       whatever, shall permit that person, without unnecessary delay after
       arrival at the place of detention, to call, consult, and see a member
       of the person’s family or an attorney of the person’s choice, or both.
       Such person shall be permitted to make a reasonable number of
       telephone calls as may be required to secure an attorney. If a call
       is made, it shall be made in the presence of the person having
       custody of the one arrested or restrained. If such person is
       intoxicated . . . , the call may be made by the person having
       custody. An attorney shall be permitted to see and consult
       confidentially with such person alone and in private at the jail or
       other place of custody without unreasonable delay.

(Emphasis added.)     This section affords “a limited statutory right to counsel

before making the important decision to take or refuse the chemical test under

implied consent procedures.” Senn, 882 N.W.2d at 7 (citations omitted). The

State conversely argues section 804.20 was inapplicable. Alternatively, it asserts

Serrine did not properly invoke her section 804.20 rights if they were applicable,

and in any event, the purpose of the statute was satisfied when she was allowed

to contact Spurgeon and others before she consented to submit to chemical

testing.

       1. Were Serrine’s section 804.20 rights implicated prior to her formal

arrest?

       The State first argues section 804.20 was not implicated prior to Serrine’s

formal arrest, citing State v. Krebs, 562 N.W.2d 423, 426 (Iowa 1997). In Krebs,

the “court determined that a request for counsel made during field sobriety tests
                                        14


was premature under section 804.20 because at that point [Krebs] was not under

arrest or ‘restrained of his liberty for any reason whatever.’” State v. Dennison,

571 N.W.2d 492, 495 (Iowa 1997) (summarizing Krebs, 562 N.W.2d at 426). The

Krebs court explained:

              Field sobriety tests are used by peace officers to determine
      whether there are reasonable grounds to believe a person is
      intoxicated. These tests are part of an officer’s investigation to
      determine if a criminal offense has occurred. At this point in the
      investigation, the defendant is merely being detained by the officer,
      not restrained of his liberty. See Berkemer v. McCarty, 468 U.S.
      420, [441-42 (1984)] (requesting motorist to perform field sobriety
      tests was not the functional equivalent of formal arrest requiring
      Miranda); In re S.C.S., 454 N.W.2d 810, 813-14 (Iowa 1990)
      (holding juvenile was not “in custody” for purposes of Miranda or
      the juvenile code during field sobriety testing). Although section
      804.20 may be implicated in a situation short of a formal arrest, we
      do not believe the language “restrained of the person’s liberty for
      any reason whatever” extends to the investigatory portion of a
      traffic stop. To interpret the statute otherwise would thwart all
      investigations upon a person’s request to contact a family member
      or an attorney. We do not believe the legislature intended such an
      impediment in enacting the protections of the statute. Our prior
      cases have explained the purpose of section 804.20 is “to give a
      person held in custody the right to consult with or have the advice
      and aid of members of his family in regard to his own troubles.”
      State v. Tornquist, [120 N.W.2d 483, 493 (Iowa 1963)]; see also
      State v. Craney, 347 N.W.2d 668, 679 (Iowa 1984) (purpose of
      section 804.20 is to enable the person to arrange for legal
      consultation and assistance).
              . . . Because Krebs did not make any requests to call his wife
      after his arrest, he cannot rely on section 804.20 for reversal.

562 N.W.2d at 426.

      Like in Krebs, Serrine asked to talk to Spurgeon during the field sobriety

tests. But, unlike Krebs, that was not the only time she asked to talk to him. Like

in Krebs, Serrine was not formally arrested. But, unlike Krebs, the district court

here found Serrine was in custody after she was ordered to get out of her vehicle

and then ordered to sit in the squad car. The State seeks to distinguish custody
                                        15

and arrest in the context of section 804.20, pointing out that in Robinson the

court specifically stated section 804.20 applied “to the period after arrest.” See

Robinson, 859 N.W.2d 464, 486 (Iowa 2015) (emphasis added). However, the

Robinson court made the comment in the factual context of that case, where

there was no question that Robinson had been arrested and restrained. See id.

As the court noted in State v. Moorehead, the statute’s language applies to those

“arrested or restrained of the person’s liberty for any reason whatever,” and the

Moorehead court had no problem finding section 804.20 applicable under the

facts of that case, even though the request was made at the scene and the

accused had not been formally arrested. See 699 N.W.2d 667, 672 (Iowa 2005)

(emphasis added). This makes sense, given that formal words announcing an

arrest are not required for a suspect to be arrested. See State v. Wing, 791

N.W.2d 243, 248 (Iowa 2010). Rather, under the statutory definition of “arrest,”

an arrest occurs when a person is taken into custody “in the manner authorized

by law, including restraint of the person or the person’s submission to custody.”

Iowa Code § 804.5. A suspect is in custody when the “suspect’s freedom of

action is curtailed to a ‘degree associated with formal arrest.’” State v. Bogan,

774 N.W.2d 676, 680 (Iowa 2009) (citations omitted). We agree with the district

court’s conclusion that Serrine was in custody when she was ordered out of her

car and into the squad car, thus restraining her liberty. Serrine’s section 804.20

rights were implicated at that time.

       2. Were Serrine’s Section 804.20 Rights Violated?

       Assuming, without deciding, that Serrine invoked her section 804.20 rights

prior to her formal arrest, we next turn to whether those rights were violated. She
                                          16


argues her section 804.20 rights were violated because the officer did not allow

Spurgeon to accompany Serrine during the field sobriety tests and never allowed

Serrine to consult Spurgeon in private at the scene. The State argues Serrine’s

brief conversation with Spurgeon at the scene afforded her a reasonable

opportunity to speak with him, and if Spurgeon wanted more than that, he should

have asked; in any event, Serrine was allowed to call Spurgeon at the jail prior to

consenting to chemical testing.       Serrine argues this was not enough.          We

disagree. Although one may invoke section 804.20 rights before arriving at the

ultimate place of detention,4 a call or consult need not take place until after arrival

at the ultimate place of detention. Serrine was not entitled to a call or consult at

roadside, in the parking lot, or in the squad car, i.e., during the investigatory pre-

arrest period of time. She was entitled to a call or consult only at her final place

of detention—the jail.

       The first sentence of section 804.20 states:

               Any peace officer or other person having custody of any
       person arrested or restrained of the person’s liberty for any reason
       whatever, shall permit that person, without unnecessary delay after
       arrival at the place of detention, to call, consult, and see a member
       of the person’s family or an attorney of the person’s choice, or both.

(Emphasis added.)

       “Place of detention” is not defined in the statute. The section 804.20 right

to call or consult arises after arrival at the place of detention. To “arrive” at a

place, one must come from somewhere else.              In the present context, that

somewhere else was the place where Serrine’s liberty was first restrained—the

4
  Nothing in the plain language of section 804.20 requires that a person wait to make a
request for counsel or a family member at the ultimate place of detention. Moorehead,
699 N.W.2d at 672.
                                         17


scene where she was stopped.         She arrived at the jail.   It necessarily and

logically follows that her right to make a call or have a consultation did not arise

until after she arrived at the jail. She had no statutory right to have Spurgeon

accompany her during the field sobriety tests or to consult with him at the scene.

       Serrine further complains she was not allowed to consult in private with

Spurgeon at the scene. Section 804.20 provides, “An attorney shall be permitted

to see and consult confidentially with such person alone and in private at the jail

or other place of custody . . . .” (Emphasis added). Serrine’s statutory right to

make a call or have a consultation did not arise until she arrived at the jail. Her

right to a private consultation arose no sooner than her right to make a call,

consult with, or see a family member or attorney. Serrine had no statutory right

to a private consultation with Spurgeon at the scene.

       Serrine further complains her section 804.20 rights were violated when

Officer Bowers did not inform her at the jail of her right to a private consultation

with a lawyer. The record does not disclose that Serrine ever made a request to

talk to a lawyer in private—at the scene or at the jail. A request for privacy is

necessary in order to trigger an officer’s duty to inform the person that the

attorney must come to the jail for a confidential conference.        See State v.

Hellstern, 856 N.W.2d 355, 364-65 (Iowa 2014). With no request for privacy, the

officer’s duty to inform was not triggered. Id.

       Serrine was allowed to make her calls, including one to Spurgeon, at the

jail prior to consenting to chemical testing. We find no violation of her section

804.20 rights.
                                        18


      III. Conclusion.

      We conclude: (1) because Serrine’s performance in field sobriety tests

does not constitute testimonial evidence, her constitutional privilege against self-

incrimination was not implicated; (2) section 804.20 was implicated when Serrine

was restrained of her liberty at the scene; and (3) her section 804.20 rights were

not violated. The district court did not err when it denied Serrine’s motion to

suppress. Accordingly, we affirm the judgment of the district court.

      AFFIRMED.